HUNSTEIN, Justice,
concurring specially.
In Poppell v. Lanier, 264 Ga. 473 (448 SE2d 194) (1994), a majority of this Court recognized that the plain language of OCGA § 45-17-8 (c) cannot be interpreted in any other manner than to conclude that *14a notary who circulates a page of a nomination petition ceases to be a disinterested, impartial party and thus is disqualified from performing notarial acts regarding other pages of the petition. I do not consider this conclusion to stem from case law but rather from a straightforward reading of OCGA § 45-17-8 (c) and OCGA § 21-2-170 of the Georgia Election Code. While a reference to Poppell might be beneficial to a potential candidate, that case does not serve as the sole legal source for the necessary information, since the plain language in OCGA § 45-17-8 (c) alone alerts potential candidates that no person can qualify as a disinterested and impartial notary if that person is so involved in a candidate’s nomination petition that he circulates pages of the petition in the candidate’s support. Accordingly, because parties are presumed to know the law, including the law governing what actions would disqualify any notary involved in performing the notarial act required by the Election Code, and because in this case the information provided by the Secretary of State was legally sufficient, I concur in judgment only.
Decided October 22, 1998.
Emily M. Lewy, pro se.
Thurbert E. Baker, Attorney General, Dennis R. Dunn, Senior Assistant Attorney General, Rebecca S. Mick, Assistant Attorney General, for appellees.
Troutman Sanders, Norman L. Underwood, Charles F. Palmer, Peevy & Lancaster, Donn M. Peevy, Gregory W. Lancaster, Barnes, Browning, Tanksley & Casurella, George T. Smith, Walker L. Chandler, amici curiae.
I am authorized to state that Chief Justice Benham joins in this special concurrence.